DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,866,380 and claims 1-20 of U.S. Patent No. 11,262,523. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with a smoothing apparatus which then places a tubular body and an uncured protectant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finzel et al (U.S. Patent No. 5,879,109) alone.
As to Claim 1, Finzel discloses a method for adhering a tubular body onto a surface, the method comprising: 
Smoothing (HR) a portion of the surface to create a smoothed segment; 
Applying the tubular body (K) onto the smoothed segment of the surface after the smoothing (HR) of the linear portion of the surface; 
Applying an uncured protectant (NFE) onto the tubular body; and 
Curing the uncured protectant (NFE is an adhesion promoter, for example a primer or bitumen. An adhesion promoter inherently cures with time in order to adhere elements together. Column 7, Line 67 to Column 8, Line 4) to protectively encase the tubular body (K) on the smoothed segment of the surface, thereby adhering the tubular body (K) on the smoothed linear segment.  
However, Finzel does not disclose that the surface is a man-made surface. One of ordinary skill in the art would recognize that reclaimed land or ground that has been filled are man-made surfaces and the apparatus of Finzel would still work. Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the apparatus of Finzel in man-made surfaces in order to increase the utility of the apparatus by using it in different types of ground surfaces.
As to Claim 4, Finzel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Finzel also discloses wherein the smoothed segment (N) is linear.  
As to Claim 5, Finzel discloses the invention of Claim 4 (Refer to Claim 4 discussion). However, Finzel is silent about wherein after the smoothing to create the smoothed segment that is linear, smoothing a curved portion of the man-made surface to create a curved segment; and 28 applying the tubular body directly onto the smoothed curved segment of the man-made surface after the smoothing of the curved portion of the man-made surface.  One of ordinary skill in the art would recognize that the apparatus of Finzel is capable of smoothing curved portions. Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to smoothing a curved portion of the man-made surface to create a curved segment; and 28 applying the tubular body directly onto the smoothed curved segment of the man-made surface after the smoothing of the curved portion of the man-made surface in order to increase the utility of the apparatus by using it in different types of segments.
As to Claim 6, Finzel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Finzel also discloses wherein the tubular body (K) is applied directly to the smoothed segment, and the uncured protectant (NFE) is applied directly onto the tubular body.  
As to Claim 7, Finzel discloses the invention of Claim 1 (Refer to Claim 1 discussion). Finzel also discloses wherein the smoothing is performed by a reciprocating smoothing apparatus (HR).  
Claims 2, 3 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finzel et al (U.S. Patent No. 5,879,109) in view of Eggleton et al (U.S. Patent Application Publication No. 2003/0113165).
As to Claim 2, Finzel discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Finzel is silent about further comprising shaping the uncured protectant before curing the uncured protectant such that the uncured protectant has a different cross-sectional shape after the shaping than prior to the shaping. Eggleton discloses shaping (24) an uncured protectant (30) before curing the uncured protectant such that the uncured protectant has a different cross-sectional shape after the shaping than prior to the shaping. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to shape the uncured protectant before curing the uncured protectant such that the uncured protectant has a different cross-sectional shape after the shaping than prior to the shaping. The motivation would have been to achieve a desired defined shape.
As to Claim 3, Finzel as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Finzel as modified also teaches wherein the shaping (Eggleton: 24) is performed after the uncured protectant is applied onto the tubular body.  
As to Claim 8, Finzel discloses a method for adhering a tubular body onto a man-made surface, the method comprising: 
Smoothing (HR) a portion of the surface to create a smoothed segment (N) of the surface, the smoothed segment (N) being more smooth than the surface at a remainder of the surface, the remainder of the surface comprising surface irregularities (The ground has surface irregularities); 
Applying the tubular body (K) onto the smoothed segment (N) of the surface after the smoothing of the portion of the surface; and 
Adhering (NFE) the tubular body (K) on the smoothed segment of the surface.  
However, Finzel does not disclose that the surface is a man-made surface and the remainder of the man-made surface comprising surface irregularities introduced when the man-made surface was created. One of ordinary skill in the art would recognize that reclaimed land or ground that has been filled are man-made surfaces with surface irregularities and the apparatus of Finzel would still work. Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the apparatus of Finzel in man-made surfaces comprising surface irregularities introduced when the man-made surface was created in order to increase the utility of the apparatus by using it in different types of ground surfaces.
Furthermore, Finzel is silent about the smoothed segment being above or at a same depth as a lowest point of the surface irregularities. Eggleton discloses a smoothed segment (Portion pressed down by wheel 220) being above or at a same depth as a lowest point of the surface irregularities (Portions to the left and right of wheel 221 which are lower than the smoothed segment). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the smoothed segment being above or at a same depth as a lowest point of the surface irregularities. The motivation would have been to use the apparatus in filled areas with portions higher than others. 
As to Claim 9, Finzel as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Finzel as modified also teaches wherein the smoothed segment (N) is a linear segment.  
As to Claim 10, Finzel as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Finzel as modified also teaches wherein the man-made surface is a road (Road can be dirt roads and a vehicle can drive over the ground surface in Finzel).  
As to Claim 11, Finzel discloses an apparatus for adhering a communication line to a surface, the apparatus comprising: 
A main body (Figure 1) moveable in an advancing direction (R), the main body possessing a forward end and a rear end; 
A smoothing apparatus (HR) connected to the main body, the smoothing apparatus being configured to contact the surface at a smoothing contact point (N) to smooth a segment of the surface when the apparatus moves in the advancing direction; 
A plurality of rotatable bodies (SR) that contact the surface when the main body moves in the advancing direction, the remainder of the surface comprising natural surface irregularities (The ground has surface irregularities); 
A container (The presence of a container storing NFE is inherent) configured to store an uncured protectant, the container being mounted on the main body; and 
A protectant applicator (NFE) connected to the container and configured to eject the uncured protectant onto the segment of the surface (N), the protectant applicator positioned such that the ejected protectant is applied after the segment of the surface has been smoothed (via HR), wherein the uncured protectant is configured to cure after the uncured protectant is applied (NFE is an adhesion promoter, for example a primer or bitumen. An adhesion promoter inherently cures with time in order to adhere elements together. Column 7, Line 67 to Column 8, Line 4).  
However, Finzel does not disclose that the surface is a man-made surface and the remainder of the man-made surface comprising natural surface irregularities introduced when the man-made surface was formed. One of ordinary skill in the art would recognize that reclaimed land or ground that has been filled are man-made surfaces with natural surface irregularities and the apparatus of Finzel would still work. Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the apparatus of Finzel in man-made surfaces comprising natural surface irregularities introduced when the man-made surface was formed in order to increase the utility of the apparatus by using it in different types of ground surfaces.
Furthermore, Finzel is silent about the smoothing contact point of the smoothing apparatus being above or at a same depth as a lowest point of the natural surface irregularities of the remainder of the man-made surface. Eggleton discloses a smoothing contact point (Portion pressed down by wheel 220) of a smoothing apparatus being above or at a same depth as a lowest point of the natural surface irregularities (Portions to the left and right of wheel 221 which are lower than the smoothed segment). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the smoothing contact point of the smoothing apparatus being above or at a same depth as a lowest point of the natural surface irregularities of the remainder of the man-made surface. The motivation would have been to use the apparatus in filled areas with portions higher than others. 
As to Claim 12, Finzel as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Finzel as modified also teaches wherein the smoothing apparatus (HR) reciprocates.  
As to Claim 13, Finzel as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Finzel as modified also teaches wherein the smoothing apparatus (HR) is a wheel.  
As to Claim 14, Finzel as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Finzel as modified is silent about wherein the uncured protectant is a resin. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the uncured protectant a resin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to Claim 15, Finzel as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). However, Finzel as modified is silent about wherein the resin is an ultraviolet cured urethane resin. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the uncured protectant an ultraviolet cured urethane resin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678